Fourth Court of Appeals
                                      San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-15-00408-CR

                                    Armando Garcia VILLEGAS,
                                            Appellant

                                                 v.
                                            The STATE
                                        The STATE of Texas,
                                              Appellee

                      From the County Court at Law No. 4, Bexar County, Texas
                                      Trial Court No. 365296
                                  Jason Garrahan, Judge Presiding

PER CURIAM

Sitting:          Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: October 7, 2015

DISMISSED

           Appellant has filed a motion to dismiss this appeal; the motion is signed by Appellant and

his counsel. See TEX. R. APP. P. 42.2(a). Appellant’s motion is granted and this appeal is

dismissed. See id.

                                                        PER CURIAM

Do not publish